        Case
         Case1:18-cv-01047-PGG
              1:18-cv-01047-PGG Document
                                 Document58-1
                                          59 Filed
                                              Filed07/20/20
                                                    07/16/20 Page
                                                              Page12ofof10
                                                                         11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
–––––––––––––––––––––––––––––––––––––––x
EIG ENERGY FUND XIV, L.P.,             :
EIG ENERGY FUND XIV-A, L.P.,           :
EIG ENERGY FUND XIV-B, L.P.,           :
EIG ENERGY FUND XIV (CAYMAN), L.P., :
EIG ENERGY FUND XV, L.P.,              :
EIG ENERGY FUND XV-A, L.P.,            :                STIPULATED
EIG ENERGY FUND XV-B, L.P., and        :                CONFIDENTIALITY AGREEMENT
EIG ENERGY FUND XV (CAYMAN), L.P., :                    AND PROTECTIVE ORDER
                                       :
                        Plaintiffs,    :
                                       :                Case No. 18-cv-01047-PGG
            - against -                :
                                       :
KEPPEL OFFSHORE & MARINE LTD.,         :
                                       :
                        Defendant.     :
                                       :
–––––––––––––––––––––––––––––––––––––––x
PAUL G. GARDEPHE, U.S.D.J.:

               WHEREAS, all the parties to this action (collectively the “Parties” and

individually a “Party”) request that this Court issue a protective order pursuant to Federal Rule

of Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;

               WHEREAS, the Parties, through counsel, agree to the following terms; and

               WHEREAS, this Court finds good cause exists for issuance of an appropriately

tailored confidentiality order governing the pretrial phase of this action,

               IT IS HEREBY ORDERED that any person subject to this Order – including

without limitation the Parties to this action (including their respective corporate parents,

successors, and assigns), their representatives, agents, experts and consultants, all third parties

providing discovery in this action, and all other interested persons with actual or constructive

notice of this Order — will adhere to the following terms, upon pain of contempt:
       Case
        Case1:18-cv-01047-PGG
             1:18-cv-01047-PGG Document
                                Document58-1
                                         59 Filed
                                             Filed07/20/20
                                                   07/16/20 Page
                                                             Page23ofof10
                                                                        11




               1.     With respect to “Discovery Material” (i.e., information of any kind

produced or disclosed in the course of discovery in this action) that a person has designated as

“Confidential” pursuant to this Order, no person subject to this Order may disclose such

Confidential Discovery Material to anyone else except as this Order expressly permits:

               2.     The Party or person producing or disclosing Discovery Material

(“Producing Party”) may designate as Confidential only the portion of such material that it

reasonably and in good faith believes consists of:

                (a)     previously non-disclosed financial information (including without

                        limitation profitability reports or estimates, percentage fees, design

                        fees, royalty rates, minimum guarantee payments, sales reports, and

                        sale margins);

                (b)     previously non-disclosed material relating to ownership or control of

                        any non-public company;

                (c)     previously non-disclosed business plans, product-

                        development information, or marketing plans;

                (d)     trade secrets or other confidential, proprietary, strategic,

                        research, development and commercial information;

                (e)     any information of a personal or intimate nature regarding any

                        individual; or

                (f)     any other category of information this Court subsequently

                        affords confidential status.

               3.     With respect to the Confidential portion of any Discovery Material other

than deposition transcripts and exhibits, the Producing Party or its counsel may designate such


                                                  2
        Case
         Case1:18-cv-01047-PGG
              1:18-cv-01047-PGG Document
                                 Document58-1
                                          59 Filed
                                              Filed07/20/20
                                                    07/16/20 Page
                                                              Page34ofof10
                                                                         11




portion as “Confidential” by stamping or otherwise clearly marking as “Confidential” the

protected portion in a manner that will not interfere with legibility or audibility.

               4.      A Producing Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on

the record during the deposition that a question calls for Confidential information, in which case

the reporter will bind the transcript of the designated testimony in a separate volume and mark it

as “Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all

counsel of record, in writing, within 30 days after a deposition has concluded, of the specific

pages and lines of the transcript that are to be designated “Confidential,” in which case all

counsel receiving the transcript will be responsible for marking the copies of the designated

transcript in their possession or under their control as directed by the Producing Party or that

person’s counsel. During the 30-day period following a deposition, all Parties will treat the entire

deposition transcript as if it had been designated Confidential.

               5.      If at any time before the trial of this action a Producing Party realizes that

it should have designated as Confidential some portion(s) of Discovery Material that it

previously produced without limitation, the Producing Party may so designate such material by

so apprising all prior recipients in writing. Thereafter, this Court and all persons subject to this

Order will treat such designated portion(s) of the Discovery Material as Confidential.

               6.      Nothing contained in this Order will be construed as: (a) a waiver by a

Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or other

evidence.

               7.      Where a Producing Party has designated Discovery Material as


                                                  3
       Case
        Case1:18-cv-01047-PGG
             1:18-cv-01047-PGG Document
                                Document58-1
                                         59 Filed
                                             Filed07/20/20
                                                   07/16/20 Page
                                                             Page45ofof10
                                                                        11




Confidential, other persons subject to this Order may disclose such information only to the

following persons:

                (a)    the Parties to this action, their insurers, and counsel to their insurers;

                (b)    counsel retained specifically for this action, including any paralegal,

                       clerical, or other assistant that such outside counsel employs and assigns

                       to this matter;

                (c)    outside vendors or service providers (such as copy-service providers

                       and document-management consultants) that counsel hire and assign

                       to this matter;

                (d)    any mediator or arbitrator that the Parties engage in this matter or that

                       this Court appoints, provided such person has first executed a Non-

                       Disclosure Agreement in the form annexed as an Exhibit hereto;

                (e)    as to any document, its author, its addressee, and any other

                       person indicated on the face of the document as having

                       received a copy;

                (f)    any witness who counsel for a Party in good faith believes may be

                       called to testify at trial or deposition in this action, provided such

                       person has first executed a Non-Disclosure Agreement in the form

                       annexed as an Exhibit hereto;

                (g)    any person a Party retains to serve as an expert witness or otherwise

                       provide specialized advice to counsel in connection with this action,

                       provided such person has first executed a Non-Disclosure Agreement

                       in the form annexed as an Exhibit hereto;


                                                 4
        Case
         Case1:18-cv-01047-PGG
              1:18-cv-01047-PGG Document
                                 Document58-1
                                          59 Filed
                                              Filed07/20/20
                                                    07/16/20 Page
                                                              Page56ofof10
                                                                         11




                 (h)    stenographers engaged to transcribe depositions the Parties conduct in

                        this action; and

                 (i)    this Court, including any appellate court, its support personnel, and

                        court reporters.

               8.      Before disclosing any Confidential Discovery Material to any person

referred to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order

to such person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit

hereto stating that he or she has read this Order and agrees to be bound by its terms. Said counsel

must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

opposing counsel either before such person is permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first.

               9.      In accordance with paragraph 2 of this Court’s Individual Practices, any

party filing documents under seal must simultaneously file with the Court a letter brief and

supporting declaration justifying – on a particularized basis – the continued sealing of such

documents. The parties should be aware that the Court will unseal documents if it is unable to

make “specific, on the record findings . . . demonstrating that closure is essential to preserve

higher values and is narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

               10.     The Court also retains discretion whether to afford confidential treatment

to any Discovery Material designated as Confidential and submitted to the Court in connection

with any motion, application, or proceeding that may result in an order and/or decision by the

Court. All persons are hereby placed on notice that the Court is unlikely to seal or otherwise

afford confidential treatment to any Discovery Material introduced in evidence at trial, even if


                                                  5
       Case
        Case1:18-cv-01047-PGG
             1:18-cv-01047-PGG Document
                                Document58-1
                                         59 Filed
                                             Filed07/20/20
                                                   07/16/20 Page
                                                             Page67ofof10
                                                                        11




such material has previously been sealed or designated as Confidential.

               11.      In filing Confidential Discovery Material with this Court, or filing

portions of any pleadings, motions, or other papers that disclose such Confidential Discovery

Material (“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. The Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of

the Confidential Court Submission.

               12.      Any Party who objects to any designation of confidentiality may at any

time before the trial of this action serve upon counsel for the Producing Party a written notice

stating with particularity the grounds of the objection. If the Parties cannot reach agreement

promptly, counsel for all affected Parties will address their dispute to this Court in accordance

with paragraph 4(E) of this Court’s Individual Practices.

               13.      Any Party who requests additional limits on disclosure (such as

“attorneys’ eyes only” in extraordinary circumstances), may at any time before the trial of this

action serve upon counsel for the recipient Parties a written notice stating with particularity the

grounds of the request. If the Parties cannot reach agreement promptly, counsel for all affected

Parties will address their dispute to this Court in accordance with paragraph 4(E) of this Court’s

Individual Practices.

               14.      Recipients of Confidential Discovery Material under this Order may use

such material solely for the prosecution and defense of this action and any appeals thereto, and

not for any business, commercial, or competitive purpose or in any other litigation proceeding.

Nothing contained in this Order, however, will affect or restrict the rights of any Party with


                                                  6
       Case
        Case1:18-cv-01047-PGG
             1:18-cv-01047-PGG Document
                                Document58-1
                                         59 Filed
                                             Filed07/20/20
                                                   07/16/20 Page
                                                             Page78ofof10
                                                                        11




respect to its own documents or information produced in this action.

               15.     Nothing in this Order will prevent any Party from producing any

Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

reasonably possible, and if permitted by the time allowed under the request, at least 10 days

before any disclosure. Upon receiving such notice, the Producing Party will bear the burden to

oppose compliance with the subpoena, other compulsory process, or other legal notice if the

Producing Party deems it appropriate to do so.

               16.     Each person who has access to Discovery Material designated as

Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or

inadvertent disclosure of such material.

               17.     This Order is entered pursuant to Rule 502(d) of the Federal Rules of

Evidence. If a Producing Party produces materials that the Producing Party later discovers to be

privileged or subject to other protection, such as work-product protection, the production of that

material shall not be deemed to constitute the waiver of any applicable privileges or protections.

In such circumstances, shortly after the Producing Party becomes aware that privileged material

was produced, it must notify the other Party (“Receiving Party”) and request, at the Producing

Party’s election, either the return or the destruction of the produced material. Immediately after

receiving such notification, the Receiving Party shall, as instructed, return or destroy and confirm

destruction of all such produced material, including all copies, notes, and/or summaries thereof

in any Receiving Party work product. This Order shall not prevent any Party from challenging

the designation of such material as privileged or protected and moving to compel production of


                                                 7
       Case
        Case1:18-cv-01047-PGG
             1:18-cv-01047-PGG Document
                                Document58-1
                                         59 Filed
                                             Filed07/20/20
                                                   07/16/20 Page
                                                             Page89ofof10
                                                                        11




allegedly privileged or protected documents.

               18.     Within 60 days of the final disposition of this action – including all

appeals – all recipients of Confidential Discovery Material must either return it – including all

copies thereof – to the Producing Party, or, upon permission of the Producing Party, destroy such

material – including all copies thereof. In either event, by the 60-day deadline, the recipient

must certify its return or destruction by submitting a written certification to the Producing Party

that affirms that it has not retained any copies, abstracts, compilations, summaries, or other forms

of reproducing or capturing any of the Confidential Discovery Material. Notwithstanding this

provision, the attorneys that the Parties have specifically retained for this action may retain an

archival copy of all pleadings, motion papers, transcripts, expert reports, legal memoranda,

correspondence, or attorney work product, even if such materials contain Confidential Discovery

Material. Any such archival copies that contain or constitute Confidential Discovery Material

remain subject to this Order.

               19.     This Order will survive the termination of the litigation and will continue

to be binding upon all persons to whom Confidential Discovery Material is produced or

disclosed.

               20.     This Court will retain jurisdiction over all persons subject to this Order to

the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.




                                                  8
    Case
     Case1:18-cv-01047-PGG
           1:18-cv-01047-PGG Document
                              Document58-1
                                       59 Filed
                                           Filed 07/20/20
                                                 07/16/20 Page
                                                          Page 910ofof1011




           SO STIPULATED AND AGREED.



           /s/ Daniel B. Goldman                 /s/ Peter T. Barbur
           Daniel B. Goldman                     Peter T. Barbur
           Counsel for EIG                       Counsel for Keppel
           Dated: July 16, 2020                  Dated: July 16, 2020


Dated: New York, New York
       July 17, 2020


                                   SO ORDERED.



                                    Paul G. Gardephe
                                    United States District Judge




                                      9
         Case
          Case1:18-cv-01047-PGG
               1:18-cv-01047-PGG Document
                                  Document58-1
                                           59 Filed
                                               Filed07/20/20
                                                     07/16/20 Page
                                                               Page10
                                                                    11ofof10
                                                                           11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
–––––––––––––––––––––––––––––––––––––––x
EIG ENERGY FUND XIV, L.P.,             :
EIG ENERGY FUND XIV-A, L.P.,           :
EIG ENERGY FUND XIV-B, L.P.,           :
EIG ENERGY FUND XIV (CAYMAN), L.P., :
EIG ENERGY FUND XV, L.P.,              :
EIG ENERGY FUND XV-A, L.P.,            :                NON-DISCLOSURE
EIG ENERGY FUND XV-B, L.P., and        :                AGREEMENT
EIG ENERGY FUND XV (CAYMAN), L.P., :
                                       :
                        Plaintiffs,    :                Case No. 18-cv-01047-PGG
                                       :
            - against -                :
                                       :
KEPPEL OFFSHORE & MARINE LTD.,         :
                                       :
                        Defendant.     :
                                       :
–––––––––––––––––––––––––––––––––––––––x

                I, _______________________________, acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose

such Confidential Discovery Material to anyone other than for purposes of this litigation and that

at the conclusion of the litigation I will return all discovery information to the Party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.

                                                       ______________________________

                                                       Dated:




KL3 3305138.1
